DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner acknowledges Applicant's claim for benefit as a 371 of PCT/JP2016/066312 filed 6/1/2016 and for priority based on JP2015-122408 filed 6/17/2015 in Japan. JP2015-122408 is not in English, and an English translation has not been provided, but it is not required at this time. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “information acquiring section that acquires…”, “storage section that stores…”, “updating section that updates…”, “emotion control section that controls…”, “extracting section that analyzes…”, “judging section that judges…”, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶[0080]: server 60, CPU, processor, hard disk, memory, computer; Fig. 1: computers; Fig. 2: server; ¶[0014]: computer.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 101.

	Claim 11 directed towards a computer-readable medium.  However, according to ¶[0080] of Specification, the claimed computer-readable medium is not limited to a tangible medium.  Therefore, the medium of claim 11 can be represented by a signal or carrier wave.  Claims that recite nothing but the physical characteristics of a form of energy, such as a signal or a carrier wave define energy or magnetism, per se, and as such are nonstatutory natural phenomena, see O’Reilly, 56 U.S. (15 How.) at 112-14.

Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 

Claim 1 (Independent) 
Step 1: The claim is within a statutory category eligible for patent protection: process, machines, manufactures, and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites An emotion control system comprising: a storage section that stores effect information indicating an effect exerted on an emotion of a control target by the network content (which is directed to the abstract idea of mental processes, such as a human recognizing emotional impact and remembering it); an updating section that updates the effect information stored in the storage section (which is directed to the abstract idea of mental processes such as human remembering new information based on new stimuli); and an emotion control section that controls the emotion of the control target based on the network content acquired by the information acquiring section and the effect information stored in the storage section (which is directed to the abstract idea of mental processes or certain methods of arranging human activity, by which a human’s emotions are controlled by known experiences).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of an information acquiring section that acquires network content  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Beyond the recited abstract idea, the claim recites the additional limitations of an information acquiring section that acquires network content acquired from a public network; and based on sensor information detected by a sensor of the control target which are recited at a high –level of generality, and the Courts have recognized receiving/transmitting data over a network and storing and retrieving information in memory as being well understood, routine, and conventional functions when claimed in a generic manner, see MPEP §2106.05(d)(II)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 2 
Step 1: The claim is within a statutory category eligible for patent protection: process, machines, manufactures, and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
Step 2A, prong one: The claim recites further comprising: an extracting section that analyzes characters included in the network content acquired by the information acquiring section and extracts meaning content from the network content (which is directed to the abstract idea of mental processes, such as a human mind selecting features and analyzing them to determine their meaning), wherein the effect information indicates whether the meaning content of the network content is preferable for the control target (which is directed to the abstract idea of mental processes, such as a human knowing if the meaning is something they like or dislike), and the emotion control section controls (which is directed to the abstract idea of mental processes, such as a human having an emotional reaction to the preferences of like/dislike for the information).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent claim(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent claim(s).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 3 
Step 1: The claim is within a statutory category eligible for patent protection: process, machines, manufactures, and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
Step 2A, prong one: The claim recites further comprising: a judging section that judges whether the meaning content of the network content extracted by the information acquiring section corresponds to a predetermined restricted topic (which is directed to the abstract idea of mental processes, such as a human judging that a determined topic is off-limits, taboo, or inappropriate for the context), wherein if the judging section judges that the meaning content of the network content extracted by the extracting section corresponds to the predetermined restricted topic, the emotion control section lowers a degree by which the network content acquired by the information acquiring section affects the emotion of the control target (which is directed to the abstract idea of mental processes, such as a human not engaging in the taboo/inappropriate/off-limits topic).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent claim(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent claim(s).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 8 
Step 1: The claim is within a statutory category eligible for patent protection: process, machines, manufactures, and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
Step 2A, prong one: The claim recites further comprising: a meaning identifying section that identifies meaning content of words exchanged between the control target and a person who is preferred by the control target, based on the sensor information (which is directed to the abstract idea of mental processes, such as a human understanding the meaning for words and of relationships between the human and people they have relationships with, such as friends, family, coworkers, etc.), wherein the updating section updates the effect information such that the content indicating the meaning content identified by the meaning identifying section affects a positive emotion (which is directed to the abstract idea of mental processes, such as a human updating their knowledge of people and the things that they like).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent claim(s).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 9
Step 1: The claim is within a statutory category eligible for patent protection: process, machines, manufactures, and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites no new abstract idea limitations.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of wherein the emotion control system is implemented in a server connected in a communicable manner to the control target via a communication network which is generic computing hardware implemented at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional limitation of wherein the emotion control system is implemented in a server connected in a communicable manner to the control target via a communication network amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 10
Step 1: The claim is within a statutory category eligible for patent protection: process, machines, manufactures, and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
Step 2A, prong one: The claim recites: A system comprising: the emotion control system according to Claim 9 (which has been addressed above); and the control target (which is certain methods of organizing human activity, wherein this is the human whose mental processes have been determining this humans emotions).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent claim(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Beyond the recited abstract idea, the claim recites no additional limitations which have not already been addressed above for the parent claim(s).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of 

Claim 11 (Independent) 
Step 1: The claim is within a statutory category eligible for patent protection: process, machines, manufactures, and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: acquire network content acquired from a public network (which is directed to the abstract idea of mental processes, such as a human recognizing emotional impact and remembering it); store effect information indicating an effect exerted on an emotion of a control target by the network content (which is directed to the abstract idea of mental processes such as human putting information into the memory of the human mind regarding how they emotionally felt in the situation); update the stored effect information (which is directed to the abstract idea of mental processes such as human remembering new information based on new stimuli); and control the emotion of the control target based on the acquired network content and the effect information (which is directed to the abstract idea of mental processes or certain methods of arranging human activity, by which a human’s emotions are controlled by known experiences).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A computer-readable medium storing thereon a program that, when executed by a computer, causes the computer (generic computing hardware implemented at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component) and based on sensor information detected by a sensor of the control target (insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g)). These elements are recited at a high –level of generality, and the Courts have recognized receiving/transmitting data over a network and storing and retrieving information in memory as being insignificant extra-solution activity, see MPEP §2106.05(d)(II)) and MPEP §2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Beyond the recited abstract  and based on sensor information detected by a sensor of the control target, which are recited at a high –level of generality, and the Courts have recognized receiving/transmitting data over a network and storing and retrieving information in memory as being well understood, routine, and conventional functions when claimed in a generic manner, see MPEP §2106.05(d)(II)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
Appropriate corrections are required.

PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. §102(a)(1) as being anticipated by 
Sugihara (US 2011/0118870).
Claim 1 (Independent) 
Sugihara discloses: An emotion control system (e.g. Figures 2, 5, 6, 7, 9, 11, 12, 16 and the associated discussion) 
an information acquiring section that acquires network content acquired from a public network (e.g. ¶33: user information acquisition section may acquire second user historical information or ¶190: updated second user information is transmitted through a network (e.g., the Internet); also see ¶¶35, 41-43); 
a storage section that stores effect information indicating an effect exerted on an emotion of a control target by the network content (e.g. ¶102: robot 1 includes circuit boards provided with memory that stores data and a program or ¶113: information may be updated by performing calculations on the user information that has been stored and the new user information or ¶114 robot 1 includes a storage section or ¶¶115-120: processing section … implemented by a program stored in an information storage medium … stores a program that causes a computer … to function as each section according to this embodiment … storage section includes a user information storage section and a presentation information storage section … controls the robot motion mechanism … to present the presentation information to the user … indicates the emotional state of the robot; also see ¶¶1, 6-7, 39, 95, 110-112); 
an updating section that updates the effect information stored in the storage section, based on sensor information detected by a sensor of the control target (e.g. ¶¶7-8: robot comprising a user acquisition section that acquires user information obtained based on sensor information; also see ¶¶35-36, 84, 86, 94, 96, 102, 108, 116-117, 120, 137-138, 142, 177 226-228); and 
an emotion control section that controls the emotion of the control target based on the network content acquired by the information acquiring section and the effect information stored in the storage section (e.g. ¶120: robot control section causes the robot to present information, the presentation information indicating the emotional state of the robot or ¶¶130-131: determines the presentation information (conversation, emotional expression, and behavioral expression) that is presented (provided) to the user by the robot based on the acquired user information (user information subjected to the calculation process) … based on the acquired second user information or ¶¶115-120: processing section … implemented by a program stored in an information storage medium … stores a program that causes a computer … to function as each section according to this embodiment … storage section includes a user information storage section and a presentation information storage section … controls the robot motion mechanism … to present the presentation information to the user … indicates the emotional state of the robot or ¶190: determines the presentation information presented to the first user based on the second user information acquired through the network; also see ¶¶33-36, 41-43, 86, 110-114, 163, 207).
EN: The reference discloses a system in which (1) information about the first user acquired using sensors and (2) information gathered across the Internet about a second user are stored and processed to determine presentation by the robot, including the emotions of the robot. The reference includes a wide variety of different sensors and measurements being used for acquiring the information about each user that is used in this process. This meets the BRI of the instant claims.

	
Claim 2
Sugihara further discloses: The emotion control system according to Claim 1, further comprising: 
an extracting section that analyzes characters included in the network content acquired by the information acquiring section and extracts meaning content from the network content (e.g. ¶100: detects a stroke operation or a hit operation of the user, a speech sensor (microphone), an image sensor (camera for image recognition) or ¶142: when a father always comes home late and cannot communicate with his child, the father can be indirectly notified of the situation of his child through a conversation with the robot. Moreover, the user can be indirectly notified of the behavior of his friend or lover who lives far away through a conversation with the robot. This makes it possible to provide a robot that serves as a novel communication means or ¶159: whether the first user has stroked the robot 1, has hit the robot 1, or has done nothing is determined. The presentation information that is subsequently presented by the robot 1 is determined based on the reaction of the first user that has been monitored; also see ¶¶19-20, 22-24, 229-230, 242; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that the “father”, “mother”, “child”, “lover”, “friend” meet the broadest reasonable interpretation of the claimed “characters”), wherein 
the effect information indicates whether the meaning content of the network content is preferable for the control target (e.g. ¶¶229-230: based on the reaction (e.g., stroke, hit, or silence) of the user … determines … whether the user has made a positive or negative reaction to the phrase spoken by the robot or ¶236: child strokes the robot (i.e., positive response); also see ¶231), and 
the emotion control section controls the emotion of the control target based on the meaning content of the network content extracted by the extracting section and the effect information stored in the storage section (e.g. ¶¶49-50: determine a robot to which the next phrase speak right is given based on whether the first user has made a positive reaction or a negative reaction to the phrase spoken by the first robot or the second robot … to the robot for which the first user has made a positive reaction or ¶229: to the robot for which the user has made a positive reaction, or the robot for which the user has not made a negative reaction or ¶236: Therefore, the [associated] scenario/phrase is selected and presented to the father; also see ¶¶230-230).

Claim 3
Sugihara further discloses: The emotion control system according to Claim 2, further comprising: 
a judging section that judges whether the meaning content of the network content extracted by the information acquiring section corresponds to a predetermined restricted topic (e.g. ¶242: based on the permissions, information about the child is presented to the father but not to the mother; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have thereby recognized information about the child is a “topic” that is predetermined to be restricted from the mother and therefore won’t present emotions regarding this to the mother), wherein 
if the judging section judges that the meaning content of the network content extracted by the extracting section corresponds to the predetermined restricted topic, the emotion control section lowers a degree by which the network content acquired by the information acquiring section affects the emotion of the control target (e.g. ¶242: based on the permissions, information about the child is presented to the father but not to the mother or Figure 22 and the associated discussion; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have thereby recognized information about the child is a “topic” that is predetermined to be restricted from the mother and therefore won’t present emotions regarding this to the mother).

Claim 8
Sugihara further discloses: The emotion control system according to Claim 1, further comprising: 
a meaning identifying section that identifies meaning content of words exchanged between the control target and a person who is preferred by the control target, based on the sensor information (e.g. ¶230: In FIG. 17A, when the robot 1 has spoken a phrase "I think he is busy with extracurricular activities", the father strokes the robot 1 on the head (i.e., positive response). In this case, the next speak right is given to the robot 1 that has been stroked on the head (for which a positive response was made), as shown in FIG. 17B. Therefore, the robot 1 to which the speak right is given speaks a phrase "Well, a regional tournament will be held soon". Specifically, since the robots 1 and 2 speak alternately in principle, for example, the next speak right should be given to the robot 2 in FIG. 17B. However, the next speak right is given to the robot 1 that has been stroked on the head by the father in FIG. 17B. In FIG. 17A, the speak right may be given to the robot 1 when the robot 2 has spoken a phrase and the father has hit the robot 2 on the head (i.e., made a negative reaction) or ¶231: In FIG. 18A, when the robot 2 has spoken a phrase "He is in a bit of a bad mood", the father strokes the robot 2 on the head (i.e., positive response). In this case, the next speak right is given to the robot 2 that has been stroked on the head, as shown in FIG. 18B. The robot 2 to which the speak right is given speaks a phrase "He hit me three times today!". In FIG. 18A, the speak right may be given to the robot 2 when the robot 1 has spoken a phrase and the father has hit the robot 1 on the head (i.e., made a negative reaction) or Figures 7C, 18A 20, 23 and the associated disclosure), wherein 
the updating section updates the effect information such that the content indicating the meaning content identified by the meaning identifying section affects a positive emotion (e.g. ¶86: user information is updated based on the sensor information or Figure 13 and the associated disclosure or ¶94: by an integrated system that includes a plurality of subsystems, and the robot 1 may be controlled based on the updated user information or ¶171: user information is updated based on the reaction (stroke operation); also see ¶¶95-97, 111, 113-114, 137, 168).

Claim 9
Sugihara further discloses: The emotion control system according to Claim 1, wherein the emotion control system is implemented in a server connected in a communicable manner to the control target via a communication network (e.g. ¶¶162: server and the robots 1 and 2 are connected via a wireless LAN … The robot control system according to this embodiment is mainly implemented by the processing section of the home server or by distributed processing of the home server and the robots 1 and 2).

Claim 10
Sugihara further discloses: A system comprising: 
the emotion control system according to Claim 9 (e.g. as mapped above); and 
the control target (e.g. “robot” throughout such as ¶120: robot control section causes the robot to present information, the presentation information indicating the emotional state of the robot or ¶¶130-131: robot or ¶¶117-120: controls the robot motion mechanism … to present the presentation information to the user … indicates the emotional state of the robot or Figures 2, 3B, 4, 5, 13A, 14 and the associated disclosure).

Claim 11 (Independent) 
Sugihara discloses: A computer-readable medium storing thereon a program that, when executed by a computer, causes the computer (e.g. ¶¶115-120: processing section … implemented by a program stored in an information storage medium … stores a program that causes a computer … to function as each section according to this embodiment; also see ¶¶7, 108) to:
acquire network content acquired from a public network (e.g. ¶33: user information acquisition section may acquire second user historical information or ¶190: updated second user information is transmitted through a network (e.g., the Internet); also see ¶¶35, 41-43); 
store effect information indicating an effect exerted on an emotion of a control target by the network content (e.g. ¶102: robot 1 includes circuit boards provided with memory that stores data and a program or ¶113: information may be updated by performing calculations on the user information that has been stored and the new user information or ¶114 robot 1 includes a storage section or ¶¶115-120: processing section … implemented by a program stored in an information storage medium … stores a program that causes a computer … to function as each section according to this embodiment … storage section includes a user information storage section and a presentation information storage section … controls the robot motion mechanism … to present the presentation information to the user … indicates the emotional state of the robot; also see ¶¶1, 6-7, 39, 95, 110-112); 
update the stored effect information, based on sensor information detected by a sensor of the control target (e.g. ¶¶7-8: robot comprising a user acquisition section that acquires user information obtained based on sensor information; also see ¶¶35-36, 84, 86, 94, 96, 102, 108, 116-117, 120, 137-138, 142, 177 226-228); and 
control the emotion of the control target based on the acquired network content and the effect information (e.g. ¶120: robot control section causes the robot to present information, the presentation information indicating the emotional state of the robot or ¶¶130-131: determines the presentation information (conversation, emotional expression, and behavioral expression) that is presented (provided) to the user by the robot based on the acquired user information (user information subjected to the calculation process) … based on the acquired second user information or ¶¶115-120: processing section … implemented by a program stored in an information storage medium … stores a program that causes a computer … to function as each section according to this embodiment … storage section includes a user information storage section and a presentation information storage section … controls the robot motion mechanism … to present the presentation information to the user … indicates the emotional state of the robot or ¶190: determines the presentation information presented to the first user based on the second user information acquired through the network; also see ¶¶33-36, 41-43, 86, 110-114, 163, 207).
EN: The reference discloses a system in which (1) information about the first user acquired using sensors and (2) information gathered across the Internet about a second user are stored and processed to determine presentation by the robot, including the emotions of the robot. The reference includes a wide variety of different sensors and measurements being used for acquiring the information about each user that is used in this process. This meets the BRI of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over 
Sugihara (US 2011/0118870) in view of
Gadanho (“Robot Learning Driven by Emotions”).

Claim 4
Sugihara further discloses: 
wherein the emotion control section determines a parameter indicating the emotion of the control target, based on the network content acquired by the information acquiring section and the effect information stored in the storage section (e.g. ¶¶118-120: storage section includes a user information storage section and a presentation information storage section … controls the robot motion mechanism … to present the presentation information to the user … indicates the emotional state of the robot).
Sugihara
using a neural network. 
Gadanho discloses:
wherein the emotion control section determines a parameter indicating the emotion of the control target using a neural network (e.g. §2.2: calculation of the feeling’s intensity has to take into account both the influence provided by the hormone system … which are dependent on a coefficient parameters … and the value of the respective sensation … hormone values are responsible for the memory of the emotion system … the hormone mechanism introduces a competition between the emotions to gain control over the feelings, which is ultimately what selects which emotion will be dominant. On the other hand, the robot feelings are dependent not only on its sensations but also on its emotional state, that is, the intensity of its emotions … Different temperaments can be achieved by having different emotion dependencies on feelings or changing other parameters of the system or §3.2: robot’s emotional state compatible with its task, the emotions’ dependencies on feelings are such that the robot is happy if there is nothing wrong, … sad if low energy or not sensing light, fearful if bumping into things, angry if sedentary or hungry or §3.3: controller implements Q-learning using neural networks or Figures 1, 9 and the associated discussion).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugihara to incorporate an determining the emotions for the control target (robot) using a neural network as taught by Gadanho for the benefit of emotional providing a functional aspect that to advantageously influence robot control and to motivate task performance and to improve agent performance due to synchrony and coherence between components and to provide variable degrees of attention dependent on the robot’s current priorities  (Gadanho especially e.g. §1 or §4). 

Claim 5
Sugihara fails to explicitly recite:
neural network. 
Gadanho further discloses:
herein a plurality of artificial neurons forming the neural network include a plurality of emotion artificial neurons that are artificial neurons for which a current emotion of the control target is defined (e.g. §3.3.1: uses three neural networks to associate the robot feelings with the current expected utility of each of the three robot behavior. These are three-layer feed-forward neural networks with 9 input units, one for each feeling and a bias; 10 hidden units; and 1 output unit that represents the expected outcome of the associated behavior).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugihara to incorporate an neurons specifically for determining emotion as taught by Gadanho for the benefit of emotional providing a functional aspect that to advantageously influence robot control and to motivate task performance and to improve agent performance due to synchrony and coherence between components and to provide variable degrees of attention dependent on the robot’s current priorities (Gadanho especially e.g. §1 or §4). 

Claim Rejections - 35 USC § 103
Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over 
Sugihara (US 2011/0118870) in view of
Gadanho (“Robot Learning Driven by Emotions”) further in view of
Herrera Pérez (“The morphofunctional approach to emotion modelling in robotics”).
	
Claim 6
Sugihara fails to explicitly recite:
artificial neurons, endocrine artificial neurons, endocrine substance.
Gadanho further discloses: wherein 
a plurality of artificial neurons forming the neural network include [hormones] which a generation [emotions] (e.g. §2.2: hormone values are responsible for the memory of the emotion system … the hormone mechanism introduces a competition between the emotions to gain control over the feelings, which is ultimately what selects which emotion will be dominant. On the other hand, the robot feelings are dependent not only on its sensations but also on its emotional state, that is, the intensity of its emotions or §3.3: controller implements Q-learning using neural networks), and 
the emotion control section, based on a state of the [hormones] in which is determined an effect that the state of the [emotional] artificial neuron has on a parameter of at least one of another artificial neuron and an artificial synapse, updates the parameter of the at least one of the other artificial neuron and the artificial synapse (e.g. §2.2: calculation of the feeling’s intensity has to take into account both the influence provided by the hormone system … which are dependent on a coefficient parameters … and the value of the respective sensation … hormone values are responsible for the memory of the emotion system … the hormone mechanism introduces a competition between the emotions to gain control over the feelings, which is ultimately what selects which emotion will be dominant. On the other hand, the robot feelings are dependent not only on its sensations but also on its emotional state, that is, the intensity of its emotions … Different temperaments can be achieved by having different emotion dependencies on feelings or changing other parameters of the system or §3.2: robot’s emotional state compatible with its task, the emotions’ dependencies on feelings are such that the robot is happy if there is nothing wrong … sad if low energy or not sensing light, fearful if bumping into things, angry if sedentary or hungry or §3.3: controller implements Q-learning using neural networks or Figures 1, 9 and the associated discussion).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugihara to incorporate an determining the emotions for the control target (robot) using a neural network as taught by Gadanho for the benefit of emotional providing a functional aspect that to advantageously influence robot control and to motivate task performance and to improve agent performance due to synchrony and coherence between components and to provide variable degrees of attention dependent on the robot’s current priorities  (Gadanho especially e.g. §1 or §4). 
The combination of Sugihara and Gadanho Sugihara fails to explicitly recite:
endocrine artificial neurons, endocrine substance.
Herrera Pérez discloses: wherein 
a plurality of artificial neurons forming the neural network include an endocrine artificial neuron that is an artificial neuron for which a generation state of an endocrine substance is defined (e.g. §Abstract: robotic models of emotion … robot models of emotion or §5.2: neuro-endocrine regulatory network … endocrine system … control … moods, emotions, attention, motivations, etc. … hormone production, decay ate, and the relationship between concentration of different hormones are essential components of an AES … Glands secrete in response to neural activations … the artificial endocrine network (AEN) … controls the behavioral disposition), and 
the emotion control section, based on a state of the endocrine artificial neuron and effect definition information, in which is determined an effect that the state of the endocrine artificial neuron has on a parameter of at least one of another artificial neuron and an artificial synapse, updates the parameter of the at least one of the other artificial (e.g. §5.2: function of the endocrine system is primarily of control … moods, emotions, attention, motivations, etc. … ANN and AES tightly integrated system with bidirectional causal links … states of the AES can be input to the ANN … neuromodulation … regulate the function of neurons … reorganize neural dynamics, inducing states of cognitive readiness … the artificial endocrine network (AEN) is responsible for modulating the function of sensors and motors, creating a state of action readiness … essential mechanism for motivation and control precedence … AEN controls the cognitive and behavioral disposition or Figures 3, 4 and the associated discussion).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sugihara and Gadanho to incorporate an artificial endocrine network (AEN) with artificial endocrine system (AES) generating and using artificial hormones to control the emotions of the robot and to perform neuromodulation to regulate the functions of neurons as taught by Herrera Pérez for the benefit of controlling the cognitive and behavioral disposition of the robot (Herrera Pérez especially e.g. §5.2). 

Claim 7
Sugihara further discloses: 
wherein the updating section updates the effect information, such that meaning content indicated by the sensor information detected by the sensor affects the emotion in an active state when the sensor information is detected (e.g. ¶86: user information is updated based on the sensor information or ¶94: robot 1 may be controlled based on the updated user information or ¶100: detects a stroke operation or a hit operation of the user, a speech sensor (microphone), an image sensor (camera for image recognition) or ¶171: user information is updated based on the reaction (stroke operation) or Figures 7C, 13, 18A 20, 23 and the associated disclosure; also see ¶¶95-97, 111, 113-114, 137, 168, 230-231).
Sugihara fails to explicitly recite:
corresponding to the endocrine artificial neuron.
Gadanho further discloses: wherein 
wherein the updating section updates the effect information, such that meaning content indicated by the sensor information detected by the sensor affects the emotion corresponding to the [emotional] artificial neuron in an active state when the sensor information is detected (e.g. §2.2: calculation of the feeling’s intensity has to take into account both the influence provided by the hormone system … which are dependent on a coefficient parameters … and the value of the respective sensation … hormone values are responsible for the memory of the emotion system … the hormone mechanism introduces a competition between the emotions to gain control over the feelings, which is ultimately what selects which emotion will be dominant. On the other hand, the robot feelings are dependent not only on its sensations but also on its emotional state, that is, the intensity of its emotions … The sensations’ values are directly derived from the sensory data. The hormone values are responsible for the memory of the emotion system, and depend both on their previous values and the emotion influences… Different temperaments can be achieved by having different emotion dependencies on feelings or changing other parameters of the system or §3.1: sensors or §3.2: robot’s emotional state compatible with its task, the emotions’ dependencies on feelings are such that the robot is happy if there is nothing wrong … sad if low energy or not sensing light, fearful if bumping into things, angry if sedentary or hungry or §3.3: controller implements Q-learning using neural networks or Figures 1, 9 and the associated discussion).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugihara to incorporate an determining the emotions for the control target (robot) using a neural network as taught by Gadanho for the benefit of emotional providing a functional aspect that to advantageously influence robot control and to motivate task performance and to improve agent performance due to synchrony and coherence between components and to provide variable degrees of attention dependent on the robot’s current priorities  (Gadanho especially e.g. §1 or §4). 
The combination of Sugihara and Gadanho Sugihara fails to explicitly recite:
endocrine artificial neuron.
Herrera Pérez further discloses: 
wherein the updating section updates the effect information, such that meaning content indicated by the sensor information detected by the sensor affects the emotion corresponding to the endocrine artificial neuron in an active state when the sensor information is detected (e.g. §5.2: endocrine system is primarily of control … moods, emotions, attention, motivations, etc. … states of the AES can be input to the ANN … neuromodulation … AEN thus controls the cognitive and behavior disposition or §6.1: mediates between sensor readings and motor outputs … outputs that activate the endocrine system …. Hormones control parameters that affect motors and sensors, as well as neuromodulating the ANN).
Rationale:
Sugihara and Gadanho to incorporate an artificial endocrine network (AEN) with artificial endocrine system (AES) generating and using artificial hormones to control the emotions of the robot and to perform neuromodulation to regulate the functions of neurons as taught by Herrera Pérez for the benefit of controlling the cognitive and behavioral disposition of the robot (Herrera Pérez especially e.g. §5.2). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125